UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4356


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER MICHAEL PARTLOW,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cr-00078-RJC-DSC-1)


Submitted: December 20, 2018                                      Decided: January 9, 2019


Before DUNCAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Carpenter, DUNGAN, KILBOURNE & STAHL, P.A., Asheville, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Michael Partlow appeals his conviction and 120-month sentence

imposed by the district court following his guilty plea to conspiracy to distribute and

possess with intent to distribute crack cocaine and heroin, in violation of 21 U.S.C.

§§ 841(a)(1), 846 (2012). Appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), concluding that there are no meritorious grounds for

appeal. * Counsel questions, however, whether the plea was supported by a sufficient

factual basis, whether the district court erred by failing to address Partlow’s motion for a

downward departure, and whether Partlow received ineffective assistance of counsel in

the district court. Although advised of his right to file a pro se brief, Partlow has not

done so. We affirm.

       Prior to accepting a guilty plea, “the [district] court must determine that there is a

factual basis for the plea.” Fed. R. Crim. P. 11(b)(3); see United States v. Ketchum,

550 F.3d 363, 366-67 (4th Cir. 2008). But a factual basis is not insufficient merely

because it lacks full details of the charge, “so long as it establishes the elements of the

offense.”   United States v. McCoy, 895 F.3d 358, 365 (4th Cir. 2018), cert. denied

__ S. Ct. __, No. 18-6304, 2018 WL 5017623 (U.S. Nov. 13, 2018).               Furthermore,

Partlow explicitly stated in sworn testimony that he agreed with the factual basis filed

       *
         Counsel questions whether Partlow’s waiver of appellate rights in the plea
agreement precludes this appeal. But because the Government has not invoked the
appellate waiver on appeal, we are not limited by the waiver provision in conducting our
review pursuant to Anders. See United States v. Poindexter, 492 F.3d 263, 271 (4th
Cir. 2007).


                                             2
with the district court and that he in fact engaged in a drug trafficking conspiracy. See

United States v. Allen, 716 F.3d 98, 103 (4th Cir. 2013) (stating elements of § 846

offense).   Based on the totality of the circumstances, Partlow has not rebutted the

presumption of truthfulness accorded his “solemn declaration[s].”        United States v.

Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010). Thus, we conclude that the district court

did not err—plainly or otherwise—in finding that Partlow’s guilty plea was supported by

a sufficient factual basis. See United States v. Sanya, 774 F.3d 812, 815-16 (4th Cir.

2014) (providing standard of review).

       “We review a sentence for reasonableness ‘under a deferential abuse-of-discretion

standard’ . . . whether the sentence is ‘inside, just outside, or significantly outside the

[Sentencing] Guideline range.’”      United States v. McCoy, 804 F.3d 349, 351 (4th

Cir. 2015) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). Counsel questions

whether the district court erred in failing to address Partlow’s motion for a downward

departure. But this was not an abuse of discretion. Partlow had withdrawn the objection

that served as the basis for the motion, and the court was constrained by the statutory

mandatory minimum. Moreover, we conclude that Partlow’s sentence was otherwise

procedurally and substantively reasonable.

       Finally, counsel questions whether Partlow received ineffective assistance of

counsel in the district court, but counsel points to no specific error. We do not consider

ineffective assistance claims on direct appeal “[u]nless an attorney’s ineffectiveness

conclusively appears on the face of the record.” United States v. Faulls, 821 F.3d 502,

507 (4th Cir. 2016). We conclude that Partlow fails to meet this high standard.

                                             3
       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Partlow, in writing, of the right to

petition the Supreme Court of the United States for further review. If Partlow requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Partlow.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4